IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. WR-56,297-03


EX PARTE KIM LY LIM, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 599621-A IN THE 262ND JUDICIAL DISTRICT COURT

HARRIS COUNTY



Per Curiam.

O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	In March 1992, a jury convicted applicant of capital murder for an offense committed
in May 1991.  The jury answered the special issues submitted pursuant to Texas Code of
Criminal Procedure article 37.071, and the trial court, accordingly, set punishment at death. 
This Court affirmed the conviction and sentence.  Lim v. State, No. AP-71,476 (Tex. Crim.
App. Feb. 8, 1995) (not designated for publication).		
	Applicant presents fourteen allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  An evidentiary hearing was held, and the
trial judge adopted the State's proposed findings of fact and conclusions of law.  The trial
court recommended that relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We agree with the trial judges's recommendation and adopt the trial judge's findings and
conclusions as to Allegations (a) through (c), (e), and (g) through (i).  Accordingly, relief is
denied on these allegations.  Allegation (d) is dismissed as not ripe for review.  Allegation
(f) is procedurally barred from review because this allegation should have been raised on
direct appeal.  See Ex parte Banks, 769 S.W.2d 539 (Tex. Crim. App. 1989).  Allegations (j)
through (n) are dismissed as moot for the reasons stated in the companion opinion handed
down this day.  See Ex parte Lim, AP-    , (Tex. Crim. App. June   , 2011).  This Court
declines to adopt the Supplemental Findings and Conclusions.
	IT IS SO ORDERED THIS THE 29TH DAY OF JUNE, 2011.
 
Do Not Publish